t c memo united_states tax_court jeffrey m buske petitioner v commissioner of internal revenue respondent docket no filed date jeffrey m buske pro_se james e gehres for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in additions to and accuracy-related_penalty on petitioner's federal_income_tax for the years through year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number -- dollar_figure big_number accuracy- related penalty sec_6662 dollar_figure -- -- -- we must decide whether respondent's determinations for each of the years at issue should be sustained we hold that they should except to the extent stated herein background some of the facts have been stipulated and are so found petitioner lived in or near boulder colorado at the time the petition was filed in date petitioner filed an individual_income_tax_return return for petitioner failed to file returns for and on date respondent issued a notice of defi- ciency notice to petitioner for his taxable years and and on date respondent issued a notice to petitioner for his taxable_year respondent determined in the notices inter alia that during the years at issue petitioner received income consisting of nonemployee compensation rent dividends unemployment_compensation a premature_distribution from an individual retire- all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure ment account and or capital_gain according to the notices respondent relied on inter alia certain information returns petitioner's return and or the consumer_price_index roll- over method cpi rollover method to reconstruct petitioner's income for each of the years at issue respondent also deter- mined in the notice inter alia that petitioner is not entitled to certain deductions that petitioner claimed in schedule c profit or loss from business and schedule e supplemental income and loss schedule e of his return after petitioner filed the petition in this case he did not cooperate with respondent in preparing this case for trial or in settling it although he did submit a trial memorandum which the court had filed on date in his trial memorandum petitioner advanced protester type contentions that have been rejected by the courts as frivolous and or groundless by way of illustration petitioner states inter alia in his trial memorandum the following i have relied on the professional opinion of attorneys who have not been rebutted by the irs that a there is no statute that compels anyone and everyone to filing and assessing themselves a tax sic and b title_26 the income_tax code cannot be enforced outside of the federal government's jurisdiction absent voluntary self assessment by those outside such jurisdiction enacted federal_law is limited by the constitution to square miles article i section the fact that federal_law cannot automatically and presumptively extend into the states has been recon- firmed by the supreme court the only way that federal legislation becomes effective outside the territo- ries and possessions of the u s is by voluntary participa- continued at the call of this case from the calendar both parties appeared and respondent filed a motion to dismiss for lack of prosecution respondent's motion because of petitioner's failure to cooperate with respondent in preparing this case for trial or in settling it based on petitioner's representations to the court that he wanted to have a trial and that he intended to present evidence at trial in support of his position that the notices are in error the court denied respondent's motion discussion petitioner bears the burden of proving that respondent's determinations in the notices are erroneous rule a 290_us_111 petitioner contends that respondent's use of the cpi roll- over method to reconstruct his income for the years at issue is unfair and arbitrary we disagree the cpi rollover method is a reasonable method of reconstructing income see 722_f2d_193 5th cir affg tcmemo_1983_ moreover petitioner admitted at trial that he worked continued tion for that reason the code is very explicit in omit- ting the term the states from the definition of united_states when applicable to subtitle a taxes therefore since my activities were not licenced they were not taxable and since i did not voluntarily enter into the federal jurisdiction through filing a return which filing is not mandated by statute then the assessment against me is erroneous fn ref omitted during and a portion of as a contract electrical technician and that he was paid for that work during those years that he owned certain rental property during and and that he received rent thereon during those years that during he received dollar_figure of unemployment_compensation that during he received a dividend of approximately dollar_figure and that during he sold a rental property that he and his father had purchased in the record establishes that petitioner received income during the years at issue and we reject petitioner's position that respon- dent's income determinations are arbitrary nonetheless we are persuaded by the record before us that petitioner does not have long-term_capital_gain and rental income for in the amounts determined by respondent with respect to respondent's determination that petitioner has long-term_capital_gain for in the amount of dollar_figure respondent acknowledges that a form 1099-s proceeds from real_estate transactions that was issued to petitioner's father owen buske reflected the proceeds received during from the sale of certain rental property and that based on third-party infor- mation petitioner was co-owner of that rental property co-owned rental property however because petitioner did not provide respondent with information establishing the extent of his co- ownership of and his basis in the co-owned rental property respondent determined that petitioner realized long-term_capital_gain for equal to the proceeds received from the sale of that property ie dollar_figure at trial petitioner testified and we find that he was a one-half owner of the co-owned rental property however petitioner failed to present any evidence establishing what if any basis he had in his one-half interest in that property based on the record before us we find that petitioner realized long-term_capital_gain for from the sale of the co-owned rental property in the amount of dollar_figure with respect to respondent's determination that petitioner has rental income for in the amount of dollar_figure petitioner testified and we find that he did not receive rent on the co- owned rental property after its sale at the end of date immediately prior to trial petitioner completed a form_1040 for in the schedule e attached to that form petitioner admits that during he received total rental income of dollar_figure consisting of dollar_figure from a duplex and dollar_figure from the co-owned rental property we further find on the record before us that petitioner received total rental income for in the amount of dollar_figure cf 39_f2d_540 2d cir petitioner testified in a general and vague manner and he claims that he is entitled to deduct certain expenses for the years at issue in an attempt to support that claim petitioner introduced into evidence at trial lists that he had prepared of such alleged expenses however petitioner failed to proffer into evidence any documentation or other evidence establishing that he incurred the claimed expenses and that any expenses that he did incur are deductible on the record before us we find that petitioner has failed to establish that he is entitled to deduct any expenses for the years at issue based on the entire record before us we find that except to the extent stated herein petitioner has not satisfied his burden of showing error in any of respondent's determinations in the notices to reflect the foregoing decision will be entered under rule although not altogether clear it appears that petitioner may be arguing that respondent's determination that petitioner is not entitled to the deductions that he claimed in his return is arbitrary to the extent petitioner is making that argument he is wrong deductions are a matter of legislative grace and the taxpayer has the burden of showing that such taxpayer is entitled to any deduction claimed 503_us_79
